 


109 HR 4020 IH: Implementing Katrina Disaster Relief Through the CDFI Fund Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4020 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Frank of Massachusetts (for himself, Mr. Sanders, Mr. Jefferson, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the Community Development Financial Institutions Fund to conduct a special round of funding in fiscal year 2006 for assistance in areas affected by Hurricane Katrina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Implementing Katrina Disaster Relief Through the CDFI Fund Act. 
2.Authorization of appropriationsIn addition to amounts appropriated to the Community Development Financial Institutions Fund (hereafter in this Act referred to as the Fund) for fiscal year 2006 to carry out the purposes of the Community Development Banking and Financial Institutions Act of 1994, there are authorized to be appropriated to the Fund (which may be derived by transfer from funds appropriated for Disaster Relief in Public Law 109–62), such sums as may be necessary for fiscal year 2006 to carry out such Act for the purposes of, and in the manner provided in, this Act. 
3.Assistance provided by the Fund for Hurricane Katrina assistance 
(a)In generalAmounts appropriated pursuant to the authorization under section 2 shall be available to the Fund under the Community Development Banking and Financial Institutions Act of 1994 for the purposes of such Act, including technical and training assistance, awards under the Bank Enterprise Act of 1991, equity investments, deposits, and other forms of financial assistance to community development financial institutions, in accordance with subsection (b). 
(b)Adjustments to criteriaIn providing assistance under subsection (a), the Community Development Banking and Financial Institutions Act of 1994 shall be applied with the following adjustments: 
(1)Designation of assisted areasNotwithstanding section 107(b) of the Community Development Banking and Financial Institutions Act of 1994, the Fund shall limit the selection of community development financial institution applicants for assistance pursuant to this section to any financial institution that— 
(A)is located in a Hurricane Katrina affected area; or 
(B)demonstrates to the satisfaction of the Fund that the financial institution has the ability to provide capital, credit or financial services within the Hurricane Katrina affected area. 
(2)Waiver of matching requirementsIn the case of an applicant with severe constraints on available sources of matching funds, the Fund may reduce or waive the matching requirements of section 108(e)(1) of the Community Development Banking and Financial Institutions Act of 1994 for such applicant for purposes of this section. 
(3)Waiver of limitations on certain forms of assistanceThe limitation contained in section 113(c) of the Community Development Banking and Financial Institutions Act of 1994 shall not apply to assistance provided under this section in accordance with section 113 of such Act. 
(4)Application of Bank Enterprise Act of 1991In making assistance under this section available in the manner provided in section 114 of the Community Development Banking and Financial Institutions Act of 1994, the Bank Enterprise Act of 1991 shall be applied under section 114(a)(2)— 
(A)by substituting Hurricane Katrina affected area, as defined in subsection (c), for qualified distressed community; and 
(B)with respect to life line accounts, by taking into account only life line accounts offered in an Hurricane Katrina affected area. 
(c)Hurricane Katrina affected area definedFor purposes of this section, the term Hurricane Katrina affected area means any county (as defined in section 2 of title 1, United States Code) that— 
(1)is within an area in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, has determined, on or after August 28, 2005, that a major disaster exists due to Hurricane Katrina; and 
(2)has been designated by the Federal Emergency Management Agency as an area in which public assistance or individual assistance is available as a result of Hurricane Katrina.   
 
